Exhibit 10.39

 

YAPPN CORP.

 

2014 STOCK OPTION PLAN

 

AMENDMENT ONE

 

August 21, 2015

 



 

 

TABLE OF CONTENTS

 

ARTICLE I GENERAL PROVISIONS         ARTICLE II DEFINITIONS         ARTICLE III
ADMINISTRATION         ARTICLE IV INCENTIVE STOCK OPTIONS         ARTICLE V
NONQUALIFIED STOCK OPTIONS         ARTICLE VI STOCK APPRECIATION RIGHTS        
ARTICLE VII INCIDENTS OF STOCK OPTIONS AND STOCK RIGHTS         ARTICLE VIII
ACCELERATION EVENTS         ARTICLE IX AMENDMENT AND TERMINATION         ARTICLE
X MISCELLANEOUS PROVISIONS  

 

ARTICLE I
GENERAL PROVISIONS

 

1.1         The Plan is designed for the benefit of the directors, executives,
independent contractors, and key employees of the Company (i) to attract and
retain for the Company personnel of exceptional ability; (ii) to motivate such
personnel through added incentives to make a maximum contribution to greater
profitability; (iii) to develop and maintain a highly competent management team;
and (iv) to be competitive with other companies with respect to executive
compensation.

 

1.2         Awards under the Plan may be made to Participants in the form of (i)
Incentive Stock Options; (ii) Nonqualified Stock Options; (iii) Stock
Appreciation Rights; (iv) Restricted Stock; (v) Deferred Stock; (vi) Stock
Awards; (vii) Performance Shares; (viii) Other Stock-Based Awards; and (ix)
other forms of equity-based compensation as may be provided and are permissible
under this Plan and the law.

 

1.3         The Plan shall be effective on August 14, 2014 (the "Effective
Date"), subject to the approval of the Plan by a majority of the votes cast by
the holders of the Company’s Common Stock, which may be voted at the next annual
or special shareholder’s meeting. Any Awards granted under the Plan prior to
such approval shall be effective when made (unless otherwise specified by the
Committee at the time of grant) but shall be conditioned on, and subject to, the
approval of the Plan by the Company’s shareholders.

 



 



 

ARTICLE II
DEFINITIONS

 

Except where the context otherwise indicates, the following definitions apply:

 

2.1         "Acceleration Event" means the occurrence of an event defined in
Article XIII of the Plan.

 

2.2         "Act" means the Securities Exchange Act of 1934, as amended.

 

2.3         "Agreement" means the written agreement evidencing each Award
granted to a Participant under the Plan.

 

2.4         "Award" means an award granted to a Participant in accordance with
the provisions of the Plan, including, but not limited to, a Stock Option or
Stock Appreciation Award or any combination of the foregoing.

 

2.5         "Board" means the Board of Directors of the Company.

 

2.6         "Change in Control" shall have the meaning set forth in Section 8 of
the Plan.

 

2.7         "Change in Control Price" shall have the meaning set forth in
Section 8 of the Plan.

 

2.8         "Code" means the Internal Revenue Code of 1986, as amended.

 

2.9         "Committee" means the Compensation Committee of the Board, or in the
absence of a Committee, the Board of Directors.

 

2.10       "Company" means Yappn Corp., a Delaware corporation.

 

2.11       "Disability" means disability as determined under procedures
established by the Committee or in any Award.

 

2.12       "Discount Stock Options" means the Nonqualified Stock Options, which
provide for an exercise price of less than the Fair Market Value of the Stock at
the date of the Award.

  

2.13       "Early Retirement" means retirement from active employment with the
Company, with the express consent of the Committee, pursuant to the early
retirement provisions established by the Committee or in any Award.

 

2.14       "Effective Date" shall have the meaning set forth in Section 1.3 of
the Plan.

 

2.15       "Eligible Participant" means any director, executive or key employee
of the Company, as shall be determined by the Committee, as well as any other
person whose participation the Committee determines is in the best interest of
the Company, subject to limitations as may be provided by the Code, the Act or
the Committee. For purposes of Article IV and Incentive Stock Options that may
be granted hereunder, the term "Eligible Participant" shall be limited to an
executive or other key employee meeting the qualifications for receipt of an
Incentive Stock Option under the provisions of Section 422 of the Code.

 

2.16       "ERISA" means the Employee Retirement Income Security Act of 1974, as
amended.

 

2.17       "Fair Market Value" means, with respect to any given day, the closing
price of the Stock reported on the next day on which the Stock was traded, all
as reported by such source as the Committee may select. The Committee may
establish an alternative method of determining Fair Market Value.
Notwithstanding the foregoing, the Committee shall, to the extent Section 409A
of the Code applies, use a valuation method that satisfies Section 409A and any
regulations thereunder.

 



 2 



 

2.18       "Incentive Stock Option" means a Stock Option granted under Article
IV of the Plan, and as defined in Section 422 of the Code.

 

2.19       "Limited Stock Appreciation Rights" means a Stock Right which is
exercisable only in the event of a Change in Control, as described in Section
6.8 of this Plan, which provides for an amount payable solely in cash, equal to
the excess of the Stock Appreciation Right Fair Market Value of a share of Stock
on the day the Stock Right is surrendered over the price at which a Participant
could exercise a related Stock Option to purchase the share of Stock.

 

2.20       "Nonqualified Stock Option" means a Stock Option granted under
Article V of the Plan.

 

2.21       "Normal Retirement" means retirement from active employment with the
Company or any Subsidiary on or after age 65, or pursuant to such other
requirements as may be established by the Committee or in any Award.

 

2.22       "Option Grant Date" means, as to any Stock Option, the latest of:

 

(a)         the date on which the Committee grants the Stock Option to the
Participant;

 

(b)         the date the Participant receiving the Stock Option becomes an
employee of the Company or its Subsidiaries, to the extent employment status is
a condition of the grant or a requirement of the Code or the Act; or

 

(c)         such other date (other than the dates described in (i) and (ii)
above) as the Committee may designate.

 

2.23       "Participant" means an Eligible Participant to whom an Award of
equity-based compensation has been granted and who has entered into an Agreement
evidencing the Award.

 

2.24       "Plan" means the 2014 Stock Option Plan, as amended from time to
time.

 

2.25       "Related Stock Appreciation Right" shall have the meaning set forth
in Section 6.1 of the Plan.

 

2.26       "Retirement" means Normal or Early Retirement.

  

2.27       "Stock" means shares of common stock par value $.0001 per share of
the Company, as may be adjusted pursuant to the provisions of Section 3.10.

 

2.28       "Stock Appreciation Right" means a Stock Right, as described in
Article VI of this Plan, which provides for an amount payable in Stock and/or
cash, as determined by the Committee, equal to the excess of the Fair Market
Value of a share of Stock on the day the Stock Right is exercised over the price
at which the Participant could exercise a related Stock Option to purchase the
share of Stock; provided that, such price shall not be less than one hundred
percent (100%) of the Fair Market Value of the Stock on the date of grant.

 

2.29       "Stock Appreciation Right Fair Market Value" means a value
established by the Committee for the exercise of a Stock Appreciation Right or a
Limited Stock Appreciation Right.

 

2.30       "Stock Option" means an Award under Article IV or V of the Plan of an
option to purchase Stock. A Stock Option may be either an Incentive Stock Option
or a Nonqualified Stock Option.

 

2.31       "Stock Right" means an Award under Article VI of the Plan. A Stock
Right may be either a Stock Appreciation Right or a Limited Stock Appreciation
Right.

 

2.32       "Termination of Employment" means the discontinuance of employment of
a Participant with the Company. The determination of whether a Participant has
discontinued employment shall be made by the Committee in its discretion. In
determining whether a Termination of Employment has occurred, the Committee may
provide that service as a consultant or service with a business enterprise in
which the Company has a significant ownership interest shall be treated as
employment with the Company. The Committee shall have the discretion,
exercisable either at the time the Award is granted or at the time the
Participant terminates employment, to establish as a provision applicable to the
exercise of one or more Awards that during the limited period of exercisability
following Termination of Employment, the Award may be exercised not only with
respect to the number of shares of Stock for which it is exercisable at the time
of the Termination of Employment but also with respect to one or more subsequent
installments for which the Award would have become exercisable had the
Termination of Employment not occurred. Notwithstanding the foregoing,
Termination of Employment shall, for purposes of any payment under an Award to
which Section 409A of Code applies, have the same meaning as “separation from
service” under Section 409A (and any regulations thereunder).

 

 3 



 

ARTICLE III
ADMINISTRATION

 

3.1         This Plan shall be administered by the Committee. Members of the
Committee may vote on any matters affecting the administration of the Plan or
the grant of Awards pursuant to the Plan, except that no such member shall act
upon the granting of an Award to himself or herself, but any such member may be
counted in determining the existence of a quorum at any meeting of the Committee
or Board during which action is taken with respect to the granting of an Award
to such member. The Committee, in its discretion, may delegate to one or more of
its members such of its powers, as it deems appropriate. The Committee also may
limit the power of any member to the extent necessary to comply with Rule 16b-3
under the Act or any other law. The Board, in its discretion, may require that
all or any final actions or determinations by the Committee be made by or be
subject to approval or ratification by the Board before becoming effective. To
the extent all or any decisions, actions, or determinations relating to the
administration of the Plan are made by the Board, the Board shall have all power
and authority granted to the Committee in this Article and otherwise in this
Plan, and for these purposes, all references to the "Committee" herein shall be
deemed to include the Board.

 

3.2         The Committee shall have the exclusive right to interpret, construe
and administer the Plan, to select the persons who are eligible to receive an
Award, and to act in all matters pertaining to the granting of an Award and the
contents of the Agreement evidencing the Award, including, without limitation,
the determination of the number of Stock Options or Stock Appreciation Rights,
and any amendment thereof consistent with the provisions of the Plan. All acts,
determinations and decisions of the Committee made or taken pursuant to grants
of authority under the Plan or with respect to any questions arising in
connection with the administration and interpretation of the Plan, including the
severability of any and all of the provisions thereof, shall be conclusive,
final and binding upon all Participants, Eligible Participants and their
beneficiaries.

  

3.3         The Committee may adopt such rules, regulations and procedures of
general application for the administration of this Plan, as it deems
appropriate.

 

3.4         Without limiting the foregoing Sections 3.1, 3.2 and 3.3, and
notwithstanding any other provisions of the Plan, the Committee is authorized to
take such action as it determines to be necessary or advisable, and fair and
equitable to Participants, with respect to an Award in the event of an
Acceleration Event as defined in Article XIII. Such action may include, but
shall not be limited to, establishing, amending or waiving the forms, terms,
conditions and duration of an Award and the Award Agreement, so as to provide
for earlier, later, extended or additional times for exercise or payments,
differing methods for calculating payments, alternate forms and amounts of
payment, an accelerated release of restrictions or other modifications. The
Committee may take such actions pursuant to this Section 3.4 by adopting rules
and regulations of general applicability to all Participants or to certain
categories of Participants, by including, amending or waiving terms and
conditions in an Award and the Award Agreement, or by taking action with respect
to individual Participants.

 

3.5         The aggregate number of shares of Stock, which are reserved for
issuance under the Plan, shall be Twenty-Five Million (25,000,000). The
aggregate number of shares of stock reserved for issuance under the plan shall
be adjusted in accordance with Section 3.10.

 

(a)          If, for any reason, any shares of Stock awarded or subject to
purchase under the Plan are not delivered or purchased, or are reacquired by the
Company, for reasons including, but not limited to, the termination, expiration
or cancellation of a Stock Option, or any other termination of an Award without
payment being made in the form of Stock (whether or not Restricted Stock), such
shares of Stock shall not be charged against the aggregate number of shares of
Stock available for Award under the Plan, and shall again be available for Award
under the Plan.

 



 4 



 

(b)          To the extent a Stock Right granted in connection with a Stock
Option is exercised without payment being made in the form of Stock (whether or
not Restricted Stock), the shares of Stock which otherwise would have been
issued upon the exercise of such related Stock Option shall not be charged
against the aggregate number of shares of Stock subject to an Award under the
Plan, and shall again be available for Award under the Plan.

 

3.6         Each Award granted under the Plan shall be evidenced by a written
Award Agreement. Each Award Agreement shall be subject to and incorporate (by
reference or otherwise) the applicable terms and conditions of the Plan, and any
other terms and conditions (not inconsistent with the Plan) required by the
Committee.

 

3.7         The Company shall not be required to issue or deliver any
certificates for shares of Stock prior to:

 

(a)          the listing of such shares on any stock exchange on which the Stock
may then be listed; and

 

(b)          the completion of any registration or qualification of such shares
of Stock under any federal or state law, or any ruling or regulation of any
government body which the Company shall, in its discretion, determine to be
necessary or advisable.

 

3.8         All certificates for shares of Stock delivered under the Plan shall
also be subject to such stop-transfer orders and other restrictions as the
Committee may deem advisable under the rules, regulations, and other
requirements of the Securities and Exchange Commission, any stock exchange upon
which the Stock is then listed and any applicable federal or state laws, and the
Committee may cause a legend or legends to be placed on any such certificates to
make appropriate reference to such restrictions. In making such determination,
the Committee may rely upon an opinion of counsel for the Company.

 

3.9         Subject to the restrictions on Restricted Stock, as provided in
Article VIII of the Plan and in the Restricted Stock Award Agreement, each
Participant who receives an Award of Restricted Stock shall have all of the
rights of a shareholder with respect to such shares of Stock, including the
right to vote the shares to the extent, if any, such shares possess voting
rights and receive dividends and other distributions. Except as provided
otherwise in the Plan or in an Award Agreement, no Participant awarded a Stock
Option, Stock Right, Deferred Stock, Stock Award or Performance Share shall have
any right as a shareholder with respect to any shares of Stock covered by his or
her Stock Option, Stock Right, Deferred Stock, Stock Award or Performance Share
prior to the date of issuance to him or her of a certificate or certificates for
such shares of Stock.

 

3.10       If any reorganization, recapitalization, reclassification, stock
split-up, stock dividend, or consolidation of shares of Stock, merger or
consolidation of the Company or its Subsidiaries or sale or other disposition by
the Company or its Subsidiaries of all or a portion of its assets, any other
change in the Company's or its Subsidiaries' corporate structure, or any
distribution to shareholders other than a cash dividend results in the
outstanding shares of Stock, or any securities exchanged therefor or received in
their place, being exchanged for a different number or class of shares of Stock
or other securities of the Company, or for shares of Stock or other securities
of any other Company; or new, different or additional shares or other securities
of the Company or of any other Company being received by the holders of
outstanding shares of Stock, then equitable adjustments shall be made by the
Committee in:

  

(a)          the limitation of the aggregate number of shares of Stock that may
be awarded as set forth in Sections 3.5, 3.15, and 4.1(e) (to the extent
permitted under Section 422 of the Code) of the Plan;

 



 5 



 

(b)          the number of shares and class of Stock that may be subject to an
Award, and which have not been issued or transferred under an outstanding Award;

 

(c)          the purchase price to be paid per share of Stock under outstanding
Stock Options and the number of shares of Stock to be transferred in settlement
of outstanding Stock Rights; and

 

(d)          the terms, conditions or restrictions of any Award and Award
Agreement, including the price payable for the acquisition of Stock; provided,
however, that all adjustments made as the result of the foregoing in respect of
(i) each Incentive Stock Option shall be made so that such Stock Option shall
continue to be an Incentive Stock Option, as defined in Section 422 of the Code
and (ii) any Award that is subject to Section 409A of the Code shall comply with
Section 409A and any regulations thereunder.

 

3.11       In addition to such other rights of indemnification as they may have
as directors or as members of the Committee, the members of the Committee shall
be indemnified by the Company against reasonable expenses, including attorney's
fees, actually and necessarily incurred in connection with the defense of any
action, suit or proceeding, or in connection with any appeal therein, to which
they or any of them may be a party by reason of any action taken or failure to
act under or in connection with the Plan or any Award granted thereunder, and
against all amounts paid by them in settlement thereof (provided such settlement
is approved by independent legal counsel selected by the Company) or paid by
them in satisfaction of a judgment or settlement in any such action, suit or
proceeding, except as to matters as to which the Committee member has been
negligent or engaged in misconduct in the performance of his duties; provided,
that within sixty (60) days after institution of any such action, suit or
proceeding, a Committee member shall in writing offer the Company the
opportunity, at its own expense, to handle and defend the same. Any payments
required under this Section 3.11 that are subject to Section 409A of the Code
shall be made by the end of year following the year in which the expenses and
liabilities were incurred.

 

3.12       The Committee may require each person purchasing shares of Stock
pursuant to a Stock Option or other Award under the Plan to represent to and
agree with the Company in writing that he is acquiring the shares of Stock
without a view to distribution thereof. The certificates for such shares of
Stock may include any legend, which the Committee deems appropriate to reflect
any restrictions on transfer.

 

3.13       The Committee shall be authorized to make adjustments in a
performance based criteria or in the terms and conditions of other Awards in
recognition of unusual or nonrecurring events affecting the Company or its
financial statements or changes in applicable laws, regulations or accounting
principles. The Committee may correct any defect, supply any omission or
reconcile any inconsistency in the Plan or any Award Agreement in the manner and
to the extent it shall deem desirable to carry it into effect or comply with
applicable law. In the event the Company (or any Subsidiary, if applicable)
shall assume outstanding employee benefit awards or the right or obligation to
make future such awards in connection with the acquisition of another Company or
business entity, the Committee may, in its discretion, make such adjustments in
the terms of Awards under the Plan as it shall deem appropriate.

 

3.14       The Committee shall have full power and authority to determine
whether, to what extent and under what circumstances, any Award shall be
canceled or suspended. In particular, but without limitation, all outstanding
Awards to any Participant shall be canceled if (a) the Participant, without the
consent of the Committee, while employed by the Company or after termination of
such employment, becomes associated with, employed by, renders services to, or
owns any interest in (other than any non-substantial interest, as determined by
the Committee), any business that is in competition with the Company or with any
business in which the Company has a substantial interest as determined by the
Committee; or (b) is terminated for cause as determined by the Committee.

 

ARTICLE IV
INCENTIVE STOCK OPTIONS

 

4.1         Each provision of this Article IV and of each Incentive Stock Option
granted hereunder shall be construed in accordance with the provisions of
Section 422 of the Code, and any provision hereof that cannot be so construed
shall be disregarded. Incentive Stock Options shall be granted only to Eligible
Participants, each of whom may be granted one or more such Incentive Stock
Options at such time or times determined by the Committee following the
Effective Date until the ten (10) year anniversary of the Effective Date,
subject to the following conditions:

 

(a)          The Incentive Stock Option price per share of Stock shall be set in
the Award Agreement, but shall not be less than one hundred percent (100%) of
the Fair Market Value of the Stock at the time of the Option Grant Date.

 



 6 



 

(b)          The Incentive Stock Option and its related Stock Right, if any, may
be exercised in full or in part from time to time within ten (10) years from the
Option Grant Date, or such shorter period as may be specified by the Committee
in the Award; provided, that in any event, the Incentive Stock Option and
related Stock Right shall lapse and cease to be exercisable upon, or within such
period following, a Termination of Employment as shall have been determined by
the Committee and as specified in the Incentive Stock Option Award Agreement or
its related Stock Right Award Agreement; provided, however, that such period
following a Termination of Employment shall not exceed three (3) months unless
employment shall have terminated:

 

(i)          as a result of death or Disability, in which event, such period
shall not exceed one year after the date of death or Disability; and

 

(ii)          as a result of death, if death shall have occurred following a
Termination of Employment and while the Incentive Stock Option or Stock Right
was still exercisable, in which event, such period shall not exceed one year
after the date of death; provided, further, that such period following a
Termination of Employment shall in no event extend the original exercise period
of the Incentive Stock Option or any related Stock Right.

 

(c)          The aggregate Fair Market Value, determined as of the Option Grant
Date, of the shares of Stock with respect to which Incentive Stock Options are
exercisable for the first time during any calendar year by any Eligible
Participant shall not exceed one hundred thousand dollars ($100,000); provided,
however, to the extent permitted under Section 422 of the Code:

 

(i)          if a Participant's employment is terminated by reason of death,
Disability or Retirement and the portion of any Incentive Stock Option that is
otherwise exercisable during the post-termination period applied without regard
to the one hundred thousand dollar ($100,000) limitation contained in Section
422 of the Code is greater than the portion of such option that is immediately
exercisable as an Incentive Stock Option during such post-termination period
under Section 422, such excess shall be treated as a Nonqualified Stock Option;
and

 

(ii)          if the exercise of an Incentive Stock Option is accelerated by
reason of an Acceleration Event, any portion of such Award that is not
exercisable as an Incentive Stock Option by reason of the one hundred thousand
dollar ($100,000) limitation contained in Section 422 of the Code shall be
treated as a Nonqualified Stock Option. Notwithstanding the foregoing, no Stock
Option that is intended to be an Incentive Stock Option shall be invalid for
failure to qualify as such and the Company shall honor any such stock Option as
a Nonqualified Stock Option.

 

(d)          Incentive Stock Options shall be granted only to an Eligible
Participant who, at the time of the Option Grant Date, does not own Stock
possessing more than 10% of the total combined voting power of all classes of
stock of the Company; provided, however, the foregoing restriction shall not
apply if at the time of the Option Grant Date the option price is at least one
hundred ten percent (110%) of the Fair Market Value of the Stock subject to the
Incentive Stock Option and such Incentive Stock Option by its terms is not
exercisable after the expiration of five (5) years from the Option Grant Date.

 

(e)          The Committee may adopt any other terms and conditions which it
determines should be imposed for the Incentive Stock Option to qualify under
Section 422 of the Code, as well as any other terms and conditions not
inconsistent with this Article IV as determined by the Committee.

 

4.2         The Committee may at any time offer to buy out for a payment in
cash, Stock, Deferred Stock or Restricted Stock an Incentive Stock Option
previously granted, based on such terms and conditions as the Committee shall
establish and communicate to the Participant at the time that such offer is
made.

 



 7 



 

4.3         If the Incentive Stock Option Award Agreement so provides, the
Committee may, to the extent consistent with Section 409A of the Code (and any
regulations thereunder), require that all or part of the shares of Stock to be
issued upon the exercise of an Incentive Stock Option shall take the form of
Deferred or Restricted Stock, which shall be valued on the date of exercise, as
determined by the Committee, on the basis of the Fair Market Value of such
Deferred Stock or Restricted Stock determined without regard to the deferral
limitations and/or forfeiture restrictions involved.

 

ARTICLE V
NONQUALIFIED STOCK OPTIONS

 

5.1         One or more Stock Options may be granted as Nonqualified Stock
Options to Eligible Participants to purchase shares of Stock at such time or
times determined by the Committee, following the Effective Date, subject to the
terms and conditions set forth in this Article V.

 

5.2         The Nonqualified Stock Option price per share of Stock shall be
established in the Award Agreement, but shall not be less than one hundred
percent (100%) of the Fair Market Value of the Stock on the Option Grant Date.

 

5.3         The Nonqualified Stock Option and its related Stock Right, if any,
may be exercised in full or in part from time to time within such period as may
be specified by the Committee or in the Award Agreement; provided, that, in any
event, the Nonqualified Stock Option and the related Stock Right shall lapse and
cease to be exercisable upon, or within such period following, Termination of
Employment as shall have been determined by the Committee and as specified in
the Nonqualified Stock Option Award Agreement or Stock Right Award Agreement;
provided, however, that such period following Termination of Employment shall
not exceed three (3) months unless employment shall have terminated:

 

(a)          as a result of Retirement or Disability, in which event, such
period shall not exceed one year after the date of Retirement or Disability, or
within such longer period as the Committee may specify; and

 

(b)          as a result of death, or if death shall have occurred following a
Termination of Employment and while the Nonqualified Stock Option or Stock Right
was still exercisable, in which event, such period may exceed one year after the
date of death, as provided by the Committee or in the Award Agreement.

 

5.4         The Nonqualified Stock Option Award Agreement may include any other
terms and conditions not inconsistent with this Article V or with Article VII,
as determined by the Committee.

 

ARTICLE VI
STOCK APPRECIATION RIGHTS

 

6.1         A Stock Appreciation Right may be granted to an Eligible Participant
in connection with an Incentive Stock Option or a Nonqualified Stock Option
granted under Article IV or Article V of this Plan (a “Related Stock
Appreciation Right”), or may be granted independent of any related Incentive or
Nonqualified Stock Option.

 

6.2         A Related Stock Appreciation Right shall entitle a holder of a Stock
Option, within the period specified for the exercise of the Stock Option, to
surrender the unexercised Stock Option (or a portion thereof) and to receive in
exchange therefor a payment in cash or shares of Stock having an aggregate value
equal to the amount by which the Fair Market Value of each share of Stock
exceeds the Stock Option price per share of Stock, times the number of shares of
Stock under the Stock Option, or portion thereof, which is surrendered.

 

6.3         Each Related Stock Appreciation Right granted hereunder shall be
subject to the same terms and conditions as the related Stock Option, including
limitations on transferability, if any, and shall be exercisable only to the
extent such Stock Option is exercisable and shall terminate or lapse and cease
to be exercisable when the related Stock Option terminates or lapses. The grant
of a Related Stock Appreciation Right related to an Incentive Stock Option must
be concurrent with the grant of the Incentive Stock Option. With respect to
Nonqualified Stock Options, the grant of a Related Stock Appreciation Right
either may be concurrent with the grant of the Nonqualified Stock Option, or (to
the extent consistent with the exemption for stock appreciation rights under the
Section 409A regulations) subsequent to the grant of the Nonqualified Stock
Option, in connection with a Nonqualified Stock Option previously granted under
Article V, which is unexercised and has not terminated or lapsed.

 



 8 



 

6.4         The Committee shall have the sole discretion to determine, in each
case whether the payment with respect to the exercise of a Stock Appreciation
Right shall be made in the form of all cash, all Stock, or any combination
thereof. If payment is to be made in Stock, the number of shares of Stock shall
be determined based on the Fair Market Value of the Stock on the date of
exercise of the Stock Appreciation Right. If the Committee elects to make full
payment in Stock, no fractional shares of Stock shall be issued and cash
payments shall be made in lieu of fractional shares.

 

6.5         The Committee shall have sole discretion as to the timing of any
payment made in cash, Stock, or a combination thereof upon exercise of a Stock
Appreciation Right. Payment may, to the extent consistent with Section 409A of
the Code (and any regulations thereunder), be made in a lump sum, in annual
installments or may be otherwise deferred and the Committee shall have sole
discretion to determine whether any deferred payments may bear amounts
equivalent to interest or cash dividends.

 

6.6         Upon the exercise of a Related Stock Appreciation Right, the number
of shares of Stock subject to exercise under any related Stock Option shall
automatically be reduced by the number of shares of Stock represented by the
Stock Option or portion thereof which is surrendered.

 

6.7         The Committee, in its sole discretion, may, to the extent consistent
with the exemption for stock appreciation rights under the Section 409A
regulations, also provide that, in the event of a Change in Control, the amount
to be paid upon the exercise of a Stock Appreciation Right or Limited Stock
Appreciation Right shall be based on the Change in Control Price, subject to
such terms and conditions as the Committee may specify at grant.

 

6.8         In its sole discretion, the Committee may grant Limited Stock
Appreciation Rights under this Article VI. Limited Stock Appreciation Rights
shall become exercisable only in the event of a Change in Control, subject to
such terms and conditions as the Committee, in its sole discretion, may specify
at grant. Such Limited Stock Appreciation Rights shall be settled solely in
cash. A Limited Stock Appreciation Right shall entitle the holder of the related
Stock Option to surrender such Stock Option, or any portion thereof, to the
extent unexercised, in respect of the number of shares of Stock as to which such
Limited Stock Appreciation Right is exercised, and to receive a cash payment
equal to the difference between (a) the Stock Appreciation Right Fair Market
Value (at the date of surrender) of a share of Stock for which the surrendered
Stock Option or portion thereof is then exercisable, and (b) the price at which
a Participant could exercise a related Stock Option to purchase the share of
Stock. Such Stock Option shall, to the extent so surrendered, thereupon cease to
be exercisable. A Limited Stock Appreciation Right shall be subject to such
further terms and conditions as the Committee shall, in its sole discretion,
deem appropriate.

 

ARTICLE VII
INCIDENTS OF STOCK OPTIONS AND STOCK RIGHTS

 

7.1         Each Stock Option and Stock Right shall be granted subject to such
terms and conditions, if any, not inconsistent with this Plan, as shall be
determined by the Committee, including any provisions as to continued employment
as consideration for the grant or exercise of such Stock Option or Stock Right
and any provisions which may be advisable to comply with applicable laws,
regulations or rulings of any governmental authority.

 

7.2         An Incentive Stock Option and its related Stock Right, if any, shall
not be transferable by the Participant other than by will or by the laws of
descent and distribution, and shall be exercisable during the lifetime of the
Participant only by him or by his guardian or legal representative. A
Nonqualified Stock Option and its related Stock Right, if any, shall be subject
to the transferability and exercisability restrictions of the immediately
preceding sentence unless otherwise determined by the Committee, in its sole
discretion, and set forth in the applicable Award Agreement.

 

7.3         Shares of Stock purchased upon exercise of a Stock Option shall be
paid for in such amounts, at such times and upon such terms as shall be
determined by the Committee, subject to limitations set forth in the Stock
Option Award Agreement. Without limiting the foregoing, the Committee may
establish payment terms for the exercise of Stock Options which permit the
Participant to deliver shares of Stock (or other evidence of ownership of Stock
satisfactory to the Company) with a Fair Market Value equal to the exercise
price of the Stock Option as payment.

 



 9 



 

7.4         No cash dividends shall be paid on shares of Stock subject to
unexercised Stock Options. To the extent consistent with the exemption for stock
options under the Section 409A regulations (if applicable), the Committee may
provide, however, that a Participant to whom a Stock Option has been granted
which is exercisable in whole or in part at a future time shall be entitled to
receive an amount per share equal in value to the cash dividends, if any, paid
per share on issued and outstanding Stock, as of the dividend record dates
occurring during the period between the date of the grant and the time each such
share of Stock is delivered pursuant to exercise of such Stock Option or the
related Stock Right. Such amounts (herein called "dividend equivalents") may, in
the discretion of the Committee, be:

 

(a)          paid in cash or Stock either from time to time prior to, or at the
time of the delivery of, such Stock, or upon expiration of the Stock Option if
it shall not have been fully exercised; or

 

(b)          converted into contingently credited shares of Stock (with respect
to which dividend equivalents may accrue) in such manner, at such value, and
deliverable at such time or times, as may be determined by the Committee. Such
Stock (whether delivered or contingently credited) shall be charged against the
limitations set forth in Section 3.5.

 

7.5         The Committee may, in its sole discretion consistent with Section
409A of the Code (and any regulations thereunder), authorize payment of interest
equivalents on dividend equivalents which are payable in cash at a future time.

 

7.6         In the event of death or Disability, the Committee, with the consent
of the Participant or his legal representative, may authorize payment, in cash
or in Stock, or partly in cash and partly in Stock, as the Committee may direct,
of an amount equal to the difference at the time between the Fair Market Value
of the Stock subject to a Stock Option and the exercise price of the Option in
consideration of the surrender of the Stock Option.

 

7.7         If a Participant is required to pay to the Company an amount with
respect to income and employment tax withholding obligations in connection with
exercise of a Nonqualified Stock Option and/or with respect to certain
dispositions of Stock acquired upon the exercise of an Incentive Stock Option,
the Committee, in its discretion and subject to such rules as it may adopt, may
permit the Participant to satisfy the obligation, in whole or in part, by making
an irrevocable election that a portion of the total Fair Market Value of the
shares of Stock subject to the Nonqualified Stock Option and/or with respect to
certain dispositions of Stock acquired upon the exercise of an Incentive Stock
Option, be paid in the form of cash in lieu of the issuance of Stock and that
such cash payment be applied to the satisfaction of the withholding obligations.
The amount to be withheld shall not exceed the statutory minimum Federal and
State income and employment tax liability arising from the Stock Option exercise
transaction.

 

7.8         The Committee may, to the extent consistent with the exemption for
stock options under the Section 409A regulations (if applicable), permit the
voluntary surrender of all or a portion of any Stock Option granted under the
Plan to be conditioned upon the granting to the Participant of a new Stock
Option for the same or a different number of shares of Stock as the Stock Option
surrendered, or may require such voluntary surrender as a condition precedent to
a grant of a new Stock Option to such Participant. Subject to the provisions of
the Plan, such new Stock Option shall be exercisable at the same price, during
such period and on such other terms and conditions as are specified by the
Committee at the time the new Stock Option is granted. Upon surrender, the Stock
Options surrendered shall be canceled and the shares of Stock previously subject
to them shall be available for the grant of Awards under the Plan.

 



 10 



 

ARTICLE VIII
ACCELERATION EVENTS

 

8.1          For the purposes of the Plan, an Acceleration Event shall occur in
the event of a "Change in Control".

 

8.2          A "Change in Control" shall be deemed to have occurred if:

 

(a)         Any "Person" as defined in Section 3(a)(9) of the Act, including a
"group" (as that term is used in Sections 13(d)(3) and 14(d)(2) of the Act), but
excluding the Company and any employee benefit plan sponsored or maintained by
the Company and (including any trustee of such plan acting as trustee) who:

 

(i)         makes a tender or exchange offer for all shares of the Company's
Stock pursuant to which all shares of the Company's Stock are purchased (an
"Offer"); or

 

(ii)         together with its "affiliates" and "associates" (as those terms are
defined in Rule 12b-2 under the Act) becomes the "Beneficial Owner" (within the
meaning of Rule 13d-3 under the Act) of at least fifty percent (50%) of the
Company's Stock (an "Acquisition");

 

(b)         The shareholders of the Company approve a definitive agreement or
plan (i) to merge or consolidate the Company with or into another Company and
(x) the Company shall not be the surviving corporation or (y) the Company shall
be the surviving corporation and in connection therewith, all or part of the
outstanding stock shall be changed into or exchanged for stock or other
securities of any other Person or cash or any other property, (ii) to sell or
otherwise dispose of 50% or more of its assets, or (iii) to liquidate the
Company;

 

(c)         The Company shall be a party to a statutory share exchange with any
other Person after which the Company is a subsidiary of any other Person; or

 

(d)         When, as a result of, or in connection with, any tender or exchange
offer, merger or other business combination, sale of assets or contested
election, or any combination of the foregoing, the individuals who, prior to
such transaction, constitute the Board (the "Incumbent Directors") cease for any
reason other than death to constitute at least a majority thereof.

 

8.3         Upon the occurrence of an Acceleration Event, the Committee may, in
its discretion, declare that all then outstanding Performance Shares with
respect to which the applicable Performance Period has not been completed shall
be paid as soon as practicable as follows:

 

(a)         all Performance Objectives applicable to the Award of Performance
Shares shall be deemed to have been satisfied to the extent necessary to result
in payment of one hundred percent (100%) of the Performance Shares covered by
the Award; and

 

(b)         the applicable Performance Period shall be deemed to have ended on
the date of the Acceleration Event;

  

(c)         the payment to the Participant shall be the amount determined either
by the Committee, in its sole discretion, or in the manner stated in the Award
Agreement. This amount shall then be multiplied by a fraction, the numerator of
which is the number of full calendar months of the applicable Performance Period
that have elapsed prior to the date of the Acceleration Event, and the
denominator of which is the total number of months in the original Performance
Period; and

 

(d)         upon the making of any such payment, the Award Agreement as to which
it relates shall be deemed canceled and of no further force and effect.

 

8.4         Upon the occurrence of an Acceleration Event, the Committee, in its
discretion, may declare that any or all of the then outstanding Stock Options
not previously exercisable and vested as immediately exercisable and fully
vested, in whole or in part.

 

8.5         The value of all outstanding Stock Option, in each case to the
extent vested, shall, unless otherwise determined by the Committee in its sole
discretion at or after grant but prior to any Change in Control, be cashed out
on the basis of the "Change in Control Price," as defined herein as of the date
such Change in Control is determined to have occurred or such other date as the
Committee may determine prior to the Change in Control.

 



 11 



 

8.6         The value of all outstanding Stock Option, Stock Rights, Restricted
Stock, Deferred Stock, Performance Shares, Stock Awards and Other Stock-Based
Awards, in each case to the extent vested, shall, unless otherwise determined by
the Committee in its sole discretion at or after grant but prior to any Change
in Control, be cashed out on the basis of the "Change in Control Price," as
defined in Section 13.7 as of the date such Change in Control is determined to
have occurred or such other date as the Committee may determine prior to the
Change in Control.

 

8.7         For purposes of Section 8.7, "Change in Control Price" means the
highest price per share of Stock paid in any transaction reported on the Nasdaq
Global Market tier of The Nasdaq Stock Market, or paid or offered in any bona
fide transaction related to a Potential or actual Change in Control of the
Company at any time during the sixty (60) day period immediately preceding the
occurrence of the Change in Control, in each case as determined by the Committee
except that, in the case of Incentive Stock Options and Stock Appreciation
Rights (or Limited Stock Appreciation Rights) relating to such Incentive Stock
Options, such price shall be based only on transactions reported for the date on
which the Participant exercises such Stock Appreciation Rights (or Limited Stock
Appreciation Rights). Notwithstanding the foregoing, Fair Market Value on the
date of exercise shall be used for any Award, the use of any other value for
which would result in the imposition of income taxes and penalties under Section
409A of the Code.

 

8.8         Notwithstanding the foregoing, the time for payment of any Award
subject to Section 409A of the Code shall not be accelerated or otherwise
changed under this Article to the extent such acceleration or other change would
be contrary to the payment timing or other rules under Section 409A (or any
regulations thereunder).

 

ARTICLE IX
AMENDMENT AND TERMINATION

 

9.1         The Board, upon recommendation of the Committee, or otherwise, at
any time and from time to time, may amend or terminate the Plan as may be
necessary or desirable to implement or discontinue this Plan or any provision
thereof. No amendment, without approval by the Company's shareholders, shall:

 

(a)         alter the group of persons eligible to participate in the Plan;

 

(b)         extend the period during which Incentive Stock Option Awards may be
granted beyond August 14, 2024;

 

(c)         limit or restrict the powers of the Board and the Committee with
respect to the administration of this Plan; or

 

(d)         change any of the provisions of this Article IX.

 

9.2         No amendment to or discontinuance of this Plan or any provision
thereof by the Board or the shareholders of the Company shall, without the
written consent of the Participant, adversely affect, as shall be determined by
the Committee, any Award theretofore granted to such Participant under this
Plan; provided, however, the Committee retains the right and power to:

  

(a)         annul any Award if the Participant competes against the Company or
any Subsidiary or is terminated for cause as determined by the Committee;

 

(b)         provide for the forfeiture of shares of Stock or other gain under an
Award as determined by the Committee for competing against the Company or any
Subsidiary; and

 

(c)         convert any outstanding Incentive Stock Option to a Nonqualified
Stock Option.

 



 12 



 

ARTICLE X
MISCELLANEOUS PROVISIONS

 

10.1       Nothing in the Plan or any Award granted hereunder shall confer upon
any Participant any right to continue in the employ of the Company (or to serve
as a director thereof) or interfere in any way with the right of the Company to
terminate his or her employment at any time. Unless specifically provided
otherwise, no Award granted under the Plan shall be deemed salary or
compensation for the purpose of computing benefits under any employee benefit
plan or other arrangement of the Company or its Subsidiaries for the benefit of
its employees unless the Company shall determine otherwise. No Participant shall
have any claim to an Award until it is actually granted under the Plan. To the
extent that any person acquires a right to receive payments from the Company
under the Plan, such right shall, except as otherwise provided by the Committee,
be no greater than the right of an unsecured general creditor of the Company.
All payments to be made hereunder shall be paid from the general funds of the
Company, and no special or separate fund shall be established and no segregation
of assets shall be made to assure payment of such amounts.

 

10.2       The Company may make such provisions and take such steps as it may
deem necessary or appropriate for the withholding of any taxes which the Company
or any Subsidiary is required by any law or regulation of any governmental
authority, whether federal, state or local, domestic or foreign, to withhold in
connection with any Stock Option, but not limited to, the withholding of payment
of all or any portion of such Award or (to the extent consistent with Section
409A of the Code) another Award under this Plan until the Participant reimburses
the Company for the amount the Company is required to withhold with respect to
such taxes, or canceling any portion of such Award or (to the extent consistent
with Section 409A) another Award under this Plan in an amount sufficient to
reimburse itself for the amount it is required to so withhold, or (to the extent
consistent with Section 409A) selling any property contingently credited by the
Company for the purpose of paying such Award or another Award under this Plan,
in order to withhold or reimburse itself for the amount it is required to so
withhold.

 

10.3       The Plan and the grant of Awards shall be subject to all applicable
federal and state laws, rules, and regulations and to such approvals by any
government or regulatory agency as may be required. Any provision herein
relating to compliance with Rule 16b-3 under the Act shall not be applicable
with respect to participation in the Plan by Participants who are not subject to
Section 16(b) of the Act.

 

10.4       The terms of the Plan shall be binding upon the Company, its
Subsidiaries, and their successors and assigns.

 

10.5       No Stock Option, or Stock Appreciation Right shall be transferable
except as provided for herein or with the express written consent of the
Company. If any Participant makes such a transfer in violation hereof, any
obligation of the Company shall forthwith terminate.

 

10.6       This Plan and all actions taken hereunder shall be governed by the
laws of the State of Delaware, except to the extent preempted by ERISA.

 

10.7       The Plan is intended to constitute an "unfunded" plan for incentive
and deferred compensation. With respect to any payments not yet made to a
Participant by the Company, nothing contained herein shall give any such
Participant any rights that are greater than those of a general creditor of the
Company. In its sole discretion, the Committee may authorize the creation of
trusts or other arrangements to meet the obligations created under the Plan to
deliver shares of Stock or payments in lieu of or with respect to Awards
hereunder; provided, however, that, unless the Committee otherwise determines
with the consent of the affected Participant, the existence of such trusts or
other arrangements is consistent with the "unfunded" status of the Plan.

  

10.8       Each Participant exercising an Award hereunder agrees to give the
Committee prompt written notice of any election made by such Participant under
Section 83(b) of the Code, or any similar provision thereof.

 

 13 



 

10.9       If any provision of this Plan or an Award Agreement is or becomes or
is deemed invalid, illegal or unenforceable in any jurisdiction, or would
disqualify the Plan or any Award Agreement under any law deemed applicable by
the Committee, such provision shall be construed or deemed amended to conform to
applicable laws or if it cannot be construed or deemed amended without, in the
determination of the Committee, materially altering the intent of the Plan or
the Award Agreement, it shall be stricken and the remainder of the Plan or the
Award Agreement shall remain in full force and effect.

 

10.10    All Awards shall, to extent applicable, comply and be administered in
accordance with the rules and requirements of Section 409A of the Code.
Notwithstanding any other provision of the Plan, the Committee may take such
actions as it deems necessary or appropriate to ensure that any Award comply
with or be exempt from Section 409A and may interpret this Plan in any manner
necessary to ensure that Awards comply with or are exempt from Section 409A. In
the event that the Committee determines that an Award should comply with or be
exempt from Section 409A and that a Plan provision or Award Agreement provision
is necessary to ensure that such Award complies with or is exempt from Section
409A of the Code, such provision shall be deemed included in the Plan or such
Award Agreement. The Committee may also unilaterally reform any Agreement to the
extent necessary to comply with Section 409A.

 

10.11     In the event that a Participant is a “specified employee” within the
meaning of Section 409A (as determined by the Company or its delegate), any
payment required under this Plan that is subject to Section 409A and is payable
upon Termination of Employment, shall not be made or begin until the expiration
of the 6-month period following the Participant’s Termination of Employment.

 

****************************************

 

14

 





